Case 3:21-cv-00367-MHL-EWH Document 8 Filed 08/20/21 Page 1 of 1 PagelD# 38

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
JASON EVANS McKOWN,
Plaintiff,
Vv, Civil Action No. 3:21CV367
NURSE CARTER, et al.,

Defendants.

MEMORANDUM OPINION

By Memorandum Order entered on July 7, 2021, the Court conditionally docketed
Plaintiff's action. At that time, the Court directed Plaintiff to affirm his intention to pay the full
filing fee by signing and returning a consent to the collection of fees form. The Court warned
Plaintiff that a failure to comply with the above directive within thirty (30) days of the date of
entry thereof would result in summary dismissal of the action.

Plaintiff has not complied with the Court’s order to return a consent to collection of fees
form. As a result, he does not qualify for in forma pauperis status. Furthermore, he has not paid
the statutory filing fee for the instant action. See 28 U.S.C. § 1914(a). Plaintiff's conduct
demonstrates a willful failure to prosecute. See Fed. R. Civ. P. 41(b). Accordingly, this action
will be DISMISSED WITHOUT PREJUDICE.

An appropriate Order shall accompany this Memorandum Opinion. Is

 

M. Hannah Lauck

United States District Judge
/s/

M. Hannah Lauck

United States District Judge

Date: ny ust LO, 202]

Richmon®& Virginia
